FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          Nos. 1D17-384
                               1D17-885
                  _____________________________

ROBERT E. BURNETT, JR.,

    Appellant,

    v.

LINDA M. BURNETT,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Okaloosa County.
John Jay Gontarek, Judge.

                         February 5, 2018


PER CURIAM.

    In these consolidated appeals, Robert E. Burnett, Jr., appeals
from a final judgment of dissolution of marriage and an order
awarding attorney’s fees. He raises several issues on appeal, three
of which require reversal. We affirm the other issues without
comment.

     On September 29, 2014, Robert Burnett filed a petition for
dissolution of marriage in the trial court. The case proceeded to a
bench trial, where issues related to alimony and the equitable
distribution of assets were tried. The trial court evenly divided the
marital assets of approximately $1.2 million between the parties,
giving Ms. Burnett the marital home along with the attendant
mortgage. This resulted in Ms. Burnett being awarded over
$450,000 in cash and investment accounts. Additionally, after
finding a significant disparity between the parties’ income, the
court ordered Mr. Burnett to pay his wife $5,000 per month in
permanent periodic alimony. The court also ordered Mr. Burnett
to secure the alimony award with a $500,000 life insurance policy,
payable to Ms. Burnett.

     On appeal, Mr. Burnett first asserts that the alimony award
should be reversed because the court failed to make adequate
findings regarding the need for alimony. We agree. “In
determining whether to award alimony or maintenance, the court
shall first make a specific factual determination as to whether
either party has an actual need for alimony or maintenance and
whether either party has the ability to pay alimony or
maintenance.” § 61.08(2), Fla. Stat. After making an initial
determination that alimony should be awarded the court must
then consider the factors enumerated in section 61.08(2) before
determining the type and amount of alimony to award. Id.; Winder
v. Winder, 152 So. 3d 836, 840 (Fla. 1st DCA 2014). “‘The financial
needs of one spouse and the ability of the other spouse to pay are
the primary factors for the trial court to consider,’ and ‘[a] lack of
adequate findings hampers meaningful appellate review.’” Justice
v. Justice, 80 So. 3d 405, 408 (Fla. 1st DCA 2012) (quoting Austin
v. Austin, 12 So. 3d 314, 317-18 (Fla. 2d DCA 2009)). Thus, this
Court will reverse when “the final judgment does not reveal how
the trial court arrived at the sum of” alimony it awarded,
particularly when the evidence is conflicting. Winney v. Winney,
979 So. 2d 396, 401 (Fla. 1st DCA 2008).

     In this instance, we do not know how the trial court arrived at
the alimony figure. That is, the final judgment “lacks clear findings
as to how it reached the alimony award.” Winder, 152 So. 3d at
841. For instance, although the court made findings regarding the
parties’ incomes, we see no findings about Ms. Burnett’s monthly
living expenses, which Mr. Burnett vigorously contested. Without
more, we cannot determine how the trial court arrived at the sum
of $5,000 per month in alimony, or whether that figure is
appropriate.



                                  2
     Second, pursuant to section 61.08(3), Florida Statutes, the
trial court ordered Mr. Burnett to secure the alimony award with
$500,000 in life insurance. However, “[i]n order to support the life
insurance requirement, the trial court must make specific
evidentiary findings as to the availability and cost of insurance,
the obligor’s ability to pay, and the special circumstances that
warrant such security.” Kotlarz v. Kotlarz, 21 So. 3d 892, 893 (Fla.
1st DCA 2009); see also Gotro v. Gotro, 218 So. 3d 494, 498 (Fla.
1st DCA 2017). The trial court did not make these findings. Thus,
we agree with Mr. Burnett that the life insurance requirement also
must be reversed so that necessary findings can be made.

      Finally, Mr. Burnett asserts that the trial court erred in
requiring him to pay one-hundred percent of Ms. Burnett’s
attorney’s fees. The primary considerations for an award of
attorney’s fees under section 61.16, Florida Statues, are the party’s
need and the other party’s ability to pay. See Shawfrank v.
Shawfrank, 97 So. 3d 934, 936 (Fla. 1st DCA 2012). An award of
attorney’s fees cannot be “based solely on disparity of income,” but
rather the court should consider the overall financial position of
the parties. Arena v. Arena, 103 So. 3d 1044, 1046 (Fla. 2d DCA
2013); see also Morris v. Morris, 743 So. 2d 81, 82 (Fla. 5th DCA
1999) ( “[A]n entire line of cases . . . hold that an award of attorney’s
fees pursuant to section 61.16 is improper where both parties have
ample means to obtain competent counsel, and an equitable
distribution of the marital assets has already been affected outside
the award of fees.”). In this case, the court’s findings indicate that
it limited its analysis on the superior ability of Mr. Burnett to pay
without accounting for the significant liquid award Ms. Burnett
received in the equitable distribution. This was error where Ms.
Burnett appears “able to pay some portion of her litigation fees
without suffering an inequitable diminution of her assets.” Von
Baillou v. Von Baillou, 959 So. 2d 821, 825 (Fla. 4th DCA 2007).
Accordingly, we reverse the award of attorney’s fees and remand
for the trial court to take account of both parties’ ability to pay.

     AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, RAY, and OSTERHAUS, JJ., concur.



                                   3
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Peter N. Meros, St. Petersburg, for Appellant.

Anthony C. Bisordi of Bisordi & Bisordi, P.A., Shalimar, for
Appellee.




                                4